DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
1.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22, 24, 25, 36 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No.: 10,670,307 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ earlier patent claims the same inventive concept, the system comprising: an air-cooled condenser comprising a heat exchanger and at least one axial fan, the air-cooled condenser configured to condense vaporous ammonia to form liquid ammonia;  a water system coupled to the air-cooled condenser, the water system comprising a water source, a water pump, and a plurality of spray nozzles positioned below the air-cooled condenser; and a control circuit coupled to the air-cooled condenser and the water system, the control circuit configured to pulse atomized water through the plurality of spray nozzles to a surface of the air-cooled condenser when a head pressure of  the air-cooled condenser is higher than a predetermined value. 
Thus, the subject matter as claimed in claims 22, 24, 25, 36 and 38 of the instant application is fully disclosed in claim 1 of the U.S. Patent No.: 10,670,307 B2. 

Regarding claim 23, the limitations are found in claim 2 of U.S. Patent No.: 10,670,307 B2; wherein the atomized water evaporates upon contact with the surface of the air-cooled condenser.
Regarding claim 26, the limitations are found in claim 5 of U.S. Patent No.: 10,670,307 B2.
Regarding claim 27, the limitations are found in claim 6 of U.S. Patent No.: 10,670,307 B2.

Regarding claim 37, the limitations are found in claim 2 of U.S. Patent No.: 10,670,307 B2; wherein the atomized water evaporates upon contact with the surface of the air-cooled condenser.
Regarding claim 39, the limitations are found in claim 5 of U.S. Patent No.: 10,670,307 B2.
Regarding claim 40, the limitations are found in claim 6 of U.S. Patent No.: 10,670,307 B2.
Regarding claim 41, the limitations are found in claim 7 of U.S. Patent No.: 10,670,307 B2.
Claims 29-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No.: 10,670,307 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ earlier patent claims the same inventive concept, the method comprising: supplying vaporous ammonia to an air-cooled condenser comprising a heat exchanger and at least one axial fan; condensing, with the air-cooled condenser, the vaporous ammonia to form liquid ammonia;    and pulsing, with a control circuit, atomized water through a plurality of spray nozzles positioned below the air-cooled condenser to a surface of the air-cooled condenser when a head pressure of the air-cooled condenser is higher than a predetermined value;  and wherein the atomized water is pulsed by the control circuit such that the atomized water evaporates upon contact with the surface of the air-cooled condenser.
Thus, the subject matter as claimed in claims 29-32 of the instant application is fully disclosed in claim 10 of the U.S. Patent No.: 10,670,307 B2.

Regarding claim 33, the limitations are found in claim 15 of U.S. Patent No.: 10,670,307 B2.

Regarding claim 35, the limitations are found in claim 17 of U.S. Patent No.: 10,670,307 B2.

Claim Rejections - 35 USC § 103
2.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 22, 24, 25, 29 and 31, 32  are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (U.S. Patent No.: 6,070,426), hereinafter referred to as Sakashita et al. ‘426 in view of YAN (English Translated Chinese Publication No.: CN1493826 A), hereinafter referred to as YAN ‘826.

Regarding claims 22, 24, 29 and 31,  Sakashita et al. ‘426 disclose an air-cooled ammonia refrigeration system and method (18), the system comprising: an air-cooled condenser comprising a heat exchanger (13) and at least one axial fan (19), the air- cooled condenser configured to condense vaporous ammonia to form liquid ammonia {as shown in Fig. 1: Col 6, line 41 through Col 7, line 28}; a water system (15, 16, 17) coupled to the air-cooled condenser, the water system comprising a water source (17), a water pump (16), and a plurality of spray nozzles (15) {see Col 6, lines 46-49}.
However, Sakashita et al. ‘426 fail to disclose the limitations a control circuit coupled to the air-cooled condenser and the water system, the control circuit configured to determine a head pressure of the air-cooled condenser is higher than a predetermined value, providing atomized water through the plurality of spray nozzle to a surface of the air-cooled condenser such that the water evaporate upon contact with the surface of the air-cooled condenser
Yan ‘826 teaches: the concept of  a control circuit (Figs. 9-10) coupled to the air-cooled condenser and the water system, the control circuit configured to pulse atomized water through the plurality of spray nozzles to a surface of the air-cooled condenser when a head pressure of the air-cooled condenser is higher than a predetermined value {see Page 2 of 4, lines 1-5 and lines 31-36; page 3 of 4 and page 4 of 4, lines 3-17, wherein the changeover is turn-on in the (cooling condition) when a head pressure of the air-cooled condenser is higher than a predetermined value (heating condition)}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 as modified by Koplin ‘986 to include the use of a control circuit as taught by Yan ‘826, in order to facilitate pulsing atomized water through a plurality of the spray nozzle to the surface of the air-cooled condenser { Yan ‘826  – page 2 of 4, lines 1-9}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 as 
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.

Regarding claims 25 and 32, the combination of Sakashita et al. ‘426, and Yan ‘826 disclose the system and method of claims 22 and 29, Sakashita et al. ‘426 as modified by Yan ‘826 further disclose the limitation of wherein the heat exchanger comprises a finned tube heat exchanger (12) {as shown in Fig. 1: page 2 of 4, line 40}. 

Claims 23 and 30   are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426 in view of YAN ‘826, further in view of Koplin (U.S. Patent No.: 6,141,986), hereinafter referred to as Koplin ‘986.

Regarding claims 23 and 30, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose and teach the system of claims 22 and 29, except the limitation of wherein none of the water provided to the surface of the air-cooled condenser accumulates as wastewater.
Koplin ‘986 teaches: the concept of none of the water provided to the surface of the air-cooled condenser accumulates as wastewater {see Col 2, line 62 through Col 3, line 3, and lines 22-54; and Col 4, lines19-24}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 as modified by Yan ‘826 nozzle by the nozzle of Koplin ‘986, in order to eliminate cost of water collection and processing {Koplin ‘986 – Col 4, lines 22-24}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 as .

 Claims 26 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426 and YAN ‘826 as applied to claims 25 and 32 above,, further in view of McClintock (U.S. Patent No.: 4,657,073), hereinafter referred to as McClintock ‘073.

Regarding claims 26 and 33, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose and teach the system and method of claims 25 and 32, except the limitation of wherein the finned tube heat exchanger has a tube diameter of at least about 0.5 inches and a fin density of at least about 12 fins per inch.
McClintock ‘073 teaches: the concept of the finned tube heat exchanger having a tube diameter of at least about 0.5 inches and a fin density of at least about 12 fins per inch {see Figs. 7-9 and 12: Col 6, lines 58-61 and Col 4, lines 58-64}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 tube heat exchanger by the finned tube heat exchanger of McClintock ‘073 so as to include a tube diameter of at least about 0.5 inches and a fin density of at least about 12 fins per inch, in order enhance higher heat transfer coefficients of the finned tube heat exchanger.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 in view of McClintock ‘073 to obtain the invention as specified in claims 26 and 33.
 
Claims 27, 28, 34 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426, in view of YAN ‘826 as applied to claims 22 and 29 above, further in view of Koplin ‘986. 

Regarding claims 27, 28 and 34, 35, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose the system and method of claims 22 and 29, except the limitations of except the limitation of wherein a plurality of legs configured to elevate the air-cooled condenser at least about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Koplin ‘986 teaches: the concept of a plurality of legs (6) configured to elevate the air-cooled condenser (2) at least about 3 feet off the roof or other support surface {see Col 3, lines 28-31, wherein other support surface constitute a ground surface}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 in view of  Koplin ‘986 to include elevating the air-cooled condenser at least 3 feet off the roof or other support surface, in order to provide an uninhibited flow of air to the air-cooled condenser {Koplin ‘986   – Col 3, lines 34-36}.
However,  Sakashita et al. ‘426 as modified by Koplin ‘986 failed to explicitly disclose the limitation of the plurality of legs configured to elevate the air-cooled condenser about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Applicant is remined that the length of the height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the desired height. Therefore, since the general conditions of the claim, i.e. the height above the ground surface, was disclosed in the prior art by Koplin ‘986, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to form the legs length capable of been configured to elevate the plurality of legs configured to elevate the air-cooled condenser about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 in view of Koplin ‘986 to obtain the invention as specified in claims 27, 28, 34 and 35.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426 in view of YAN ‘826.
Regarding claims 36 and 38,  Sakashita et al. ‘426 disclose an air-cooled ammonia refrigeration system (18), the system comprising: an air-cooled condenser (13) comprising a finned tube heat exchanger, and at least one axial fan (19), the air-cooled condenser configured to condense vaporous ammonia to form liquid ammonia {as shown in Fig. 1: Col 6, line 41 through Col 7, line 28}; a water system (15, 16, 17) coupled to the air-cooled condenser, the water system comprising a water source (17) , a water pump (16), and a plurality of spray nozzles (15) positioned adjacent the air-cooled condenser {see Col 6, lines 46-49}.
However, Sakashita et al. ‘426 fail to disclose the limitations of a control circuit coupled to the air-cooled condenser and the water system, the control circuit configured to spray atomized water through the plurality of spray nozzles to a surface of the air-cooled condenser when a head pressure of the air-cooled condenser is higher than a predetermined value, wherein the water evaporates upon contact with the surface of the air-cooled condenser.
Yan ‘826 teaches: the concept of  a control circuit (Figs. 9-10) coupled to the air-cooled condenser and the water system, the control circuit configured to pulse atomized water through the plurality of spray nozzles to a surface of the air-cooled condenser when a head pressure of the air-cooled condenser is higher than a predetermined value  such that the atomized water evaporates upon contact with the surface of the air-cooled condenser {see Page 2 of 4, lines 1-5 and lines 31-36; page 3 of 4 and page 4 of 4, lines 3-17, wherein the changeover is turn-on in the (cooling condition) when a head pressure of the air-cooled condenser is higher than a predetermined value (heating condition)}.  
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 in view of Yan ‘826 to include the use of a control circuit, in order to facilitate pulsing atomized water through a plurality of the spray nozzle to the surface of the air-cooled condenser {Yan ‘826  – page 2 of 4, lines 1-9}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 in view of Yan ‘826 to obtain the invention as specified in claims 36 and 38.

Claims 37, 40 and 41   are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426 in view of YAN ‘826, further in view of Koplin ‘986.

Regarding claim 37, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose and teach the system of claim 36, except the limitation of wherein none of the water provided to the surface of the air-cooled condenser accumulates as wastewater.
Koplin ‘986 teaches: the concept of none of the water provided to the surface of the air-cooled condenser accumulates as wastewater {see Col 2, line 62 through Col 3, line 3, and lines 22-54; and Col 4, lines19-24}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 as modified by Yan ‘826 nozzle by the nozzle of Koplin ‘986, in order to eliminate cost of water collection and processing {Koplin ‘986 – Col 4, lines 22-24}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 as modified by Yan ‘826 in view of Koplin ‘986 to obtain the invention as specified in claim 37.

Regarding claims 40 and 41, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose and teach the system of claim 36, except the limitation of wherein a plurality of legs configured to elevate the air-cooled condenser at least about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Koplin ‘986 teaches: the concept of a plurality of legs (6) configured to elevate the air-cooled condenser (2) at least about 3 feet off the roof or other support surface {see Col 3, lines 28-31, wherein other support surface constitute a ground surface}. 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 in view of Koplin ‘986 to include elevating the air-cooled condenser at least 3 feet off the roof or other support surface, in order to 
However,  Sakashita et al. ‘426 as modified by Koplin ‘986 failed to explicitly disclose the limitation of the plurality of legs configured to elevate the air-cooled condenser about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Applicant is reminded that the length of the height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the desired height. Therefore, since the general conditions of the claim, i.e. the height above the ground surface, was disclosed in the prior art by Koplin ‘986, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to form the legs length capable of been configured to elevate the plurality of legs configured to elevate the air-cooled condenser about 13 feet above a roof surface or at least about 25 feet above a ground surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 in view of Koplin ‘986 to obtain the invention as specified in claims 40 and 41.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. ‘426 in view of YAN ‘826, further in view of McClintock ‘073.
Regarding claim 39, the combination of Sakashita et al. ‘426 and Yan ‘826 disclose and teach the system of claim 36, except the limitation of wherein the finned tube heat exchanger has a tube diameter of at least about 0.5 inches and a fin density of at least about 12 fins per inch.
McClintock ‘073 teaches: the concept of the finned tube heat exchanger having a tube diameter of at least about 0.5 inches and a fin density of at least about 12 fins per inch {see Figs. 7-9 and 12: Col 6, lines 58-61 and Col 4, lines 58-64}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakashita et al. ‘426 tube heat exchanger by the finned tube heat exchanger of McClintock ‘073 so as to include a tube diameter of at least about 0.5 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sakashita et al. ‘426 in view of McClintock ‘073 to obtain the invention as specified in claim 39.

Conclusion
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5411078 A to Ares; Roland.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/05/2022